PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/329,395
Filing Date: 11 Jul 2014
Appellant(s): Leger, Michel



__________________
Brian D. Kaul
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed October 08, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated May 12, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
* The summary of responses to Appellant’s arguments
Re. 35 USC §103: Examiner maintains the rejection under 35 USC §103.

1. Response to arguments under 35 USC 103 (ARGUMENT on pages 13-20 of the Appeal Brief under heading)
*On pages 14-19 of the Appeal Brief under heading C. Independent Claims 1, 8, and 9:
Argument 1: On page 15, 
“1) receiving a merchant's identifier ... and receiving an identification of an offer ...  The Examiner acknowledges that these method steps are not disclosed in Takayama. However, the Examiner alleges that Ciurea overcomes this deficiency of Takayama…However, one distinction between the claimed "merchant's identifier" and the cited "unique characteristics" of the merchant access device 132 of Ciurea, is that the claimed "merchant's identifier" is defined as "consisting in a merchant's particular which enable the carrying out of credit transactions towards an account of the merchant .... " Since Ciurea does not disclose that the cited "unique characteristics" of the captured image has this characteristic, the claimed "merchant's identifier" does not read on the cited feature of 
In response to Argument 1, as cited in Ciurea [0095]: Consumer 110 may use camera of mobile
communication device to acquire the image of merchant access device 132, [0096]: the image includes information sufficient to identify merchant 130 from a plurality of merchants, such as information including unique characteristics of merchants as previously described. According to yet other embodiments, the image includes transaction information as previously described. For example, the image may include some or all of transaction information displayed by a display on merchant access device 132, and [0056]: information indicating a unique identifier associated with the merchant access device which are a serial number or a barcode associated with the merchant access device.  That is the cited unique characteristics of merchants teach the claimed “merchant's identifier” and the combination of Takayama and Ciurea teach the merchant's identifier (e.g., a barcode associated with the merchant) and the identification of an offer (e.g., the image may include some or all of transaction information) receiving step of claim 1. 
Furthermore, the claimed “said merchant's identifier is defined as "consisting in a merchant's particular which enable the carrying out of credit transactions towards an account of the merchant” reads on Ciurea [0068] “the image acquired by mobile communication device 120 may include the unique characteristics associated with merchant access device 132 along with transaction information. The transaction information may include, for example, at least one of a list of the items in the transaction, a description of the items, item identifiers (e.g., Stock keeping units or SKUs), prices of 

Argument 2: On page 16, 
“2) decoding the codes or the messages received to obtain a decoded merchant's identifier and the identification of the offer, said merchant identifier consisting in a merchant's particular which enable the carrying out of credit transactions towards an account of the merchant;
The Examiner alleges that this method step is disclosed by Takayama. In discussing the method step, the Examiner appears to allege that the claimed "merchant's identifier" reads on the "accounting machine ID" of the merchant terminal 102. Thus, the Examiner appears to contradict the acknowledgement that Takayama does not disclose the method step of the user terminal receiving a "merchant's identifier" as recited in claim 1. However, since Takayama does not disclose the reception by the user terminal of the cited "accounting machine ID" in accordance with the claimed receiving step, the cited "accounting machine ID" does not read on the claimed "identification offer".
Similarly, although the Examiner acknowledged that Takayama does not disclose the step of the user terminal receiving an identification offer as recited in claim 1, the Examiner appears to contradict this finding in the Office Action by citing Takayama as disclosing the claimed "identification offer" in the form of a "transaction number 2516". However, since Takayama does not disclose the reception by the user terminal of the cited "transaction number 2516" in accordance with the claimed receiving step, the "transaction number 2516" does not read on the claimed "identification offer".

In response to Argument 2, there is nowhere Takayama does not disclose the method step of the
user terminal receiving a “merchant identifier” as recited in claim 1 as argued and instead Ciurea used to disclose the recited limitation “scanning a code with a camera of the user terminal” which Takayama is silent.  Therefore, the combination of Takayamaa and Ciurea teach the recited limitation of “decoding the codes or the messages received to obtain a decoded merchant's identifier and the identification of the offer, said merchant identifier consisting in a merchant's particular which enable the carrying out of credit transactions towards an account of the merchant” as cited in Office Action below. 
decoding (reads on “a cryptographic processor 1505, which encrypts and decrypts data under the control of the CPU 1500; a data codec 1506, which under the control of the CPU 1500 encodes data to be transmitted and decodes data that is received”) the codes or the messages received to obtain a decoded merchant's identifier (reads on “stored the accounting machine ID of the merchant terminal 102”) and the identification of the offer (reads on “The transaction number 2516 is a number uniquely identifying the ticket examination process (from the view of the merchant)”), (Takayama: See paragraphs [1382] “The data codec 1506 has a function for encoding or decoding data during data communication performed using a digital wireless telephone, and a function for encoding or decoding data during infrared communication. The data codec 1506 performs encoding or 
said merchant identifier consisting in a merchant's particular which enable the carrying out of credit transactions towards an account of the merchant; (Ciurea: See paragraphs [0068] “the image acquired by mobile communication device 120 may include the unique characteristics associated with merchant access device 132 along with transaction information. The transaction information may include, for example, at least one of a list of the items in the transaction, a description of the items, item identifiers (e.g., Stock keeping units or SKUs), prices of the items being purchased, the total number of items, the total amount of the transaction, and a transaction code.”, and see also [0063])
Furthermore, Ciurea discloses “encryption software” with the mobile communication device. (See paragraph [0022]) and Takayama discloses a data codec, which encodes data to be transmitted and decodes data that is received under the control of the CPU.  That is the combination of Takayama and Ciurea teach the encoding and decoding of the message between the communication with the merchant terminal and user device. As such, Appellant is not persuasive as argued. 

Argument 3: On page 17,
“Moreover, since the captured image is not transmitted from the merchant's terminal but is directly acquired by the camera of the user's terminal, the user's terminal is in immediate possession of the cited "merchant's identifier" and "identification of an offer". One skilled in the art would not be motivated to have the user's terminal perform the unnecessary task 
In response to Argument 3, There is a missing step of decoding a merchant identifier and the
identification of the offer (See the recitation of “decoding the codes or the messages received to obtain a decoded a merchant identifier and the identification of the offer”). Examiner is unclear where “the merchant identifier and the identification of the offer” are decoded.  As such, Appellant is not persuasive as argued.

Argument 4: On page 17,
	“3) receiving and decoding a piece of data representing a transaction amount by the
same interface as the one used for receiving the merchant's identifier;
With regard to this receiving step of claim 1, the Examiner alleges that the claimed "piece of data representing a transaction amount" reads on the "payment amount" of Takayama, which is entered by the user (see paras. [0980], [0991] and [1222]-[1225]). Thus, the cited "payment amount" is not received through "the same interface as the one used for receiving the merchant's identifier," as required in claim 1. For example, Takayama does not disclose receiving the cited payment amount through a camera of the user's terminal, which is the interface through which the cited "merchant's identifier" (captured image) of Ciurea is received.”
In response to Argument 4, Takayama does not disclose recited payment amount through the
 identifier. However, Ciurea teaches “receiving and [decoding] a piece of data representing a transaction amount by the same interface as the one used for receiving the merchant's identifier” as cited in paragraph [0021] “While the account information is used to identify an account associated with the consumer, the transaction information is used to identify the amount of the transaction which needs to be authorized, and the image is used to identify the merchant access device so that the authorization response message may be communicated to the appropriate merchant and merchant access device.” and Takayama teaches “decoding a piece of data” as cited in “a data codec 1506, which under the control of the CPU 1500 encodes data to be transmitted and decodes data that is received.” 
In summary, the limitation of “receiving and [decoding] a piece of data representing a transaction amount by the same interface as the one used for receiving the merchant's identifier;” reads on Ciurea [0021] instead of Takayama and Takayama further teaches “decoding”.  As such, Appellant is not persuasive as argued.

Argument 5: On page 18,
“4) generating a credit transaction, by using the user's terminal, for said merchant comprising: the user terminal obtaining location data of the user terminal from a GPS device or a mobile network; the user terminal generating a record comprising the decoded merchant's identifier, data representing the transaction amount, data representing an identifier of the user, the location data of the user terminal and the identification of the offer in a non-transitory computer-readable medium; and

In response to Argument 5, even though Ciurea is silent regarding the encoding and decoding 
on the captured image (cited ‘merchant identifier”), Ciurea discloses “encryption software” as a direct line of communication from the consumer to the payment processing network is easier to protect and thus more secure. For example, the mobile communication device can include a secure chip (in broadest reasonable interpretation, Ciurea disclose encryption data between communications) and further Takayama discloses the data codec 1506 has a function for encoding or decoding data during data communication performed using a digital wireless telephone, and a function for encoding or decoding data during infrared communication.  The combination of Takayama and Ciurea teach “generating… the decoded merchant’s identifier”.  
Furthermore, there is a missing step of decoding a merchant identifier (See the recitation of “the decoded merchant's identifier”). Examiner is unclear where “the merchant identifier” are decoded.  As such, Appellant is not persuasive as argued.

Argument 6: On page 18,
5) the user terminal encrypting said record by using a secured processor of said terminal of said user, wherein the act of encrypting delivers said transaction;
With regard to this step of the method, the Examiner alleges that Ciurea discloses that communications between the user terminal and the payment processing network may be encrypted (citing para. [0022]). However, claim 1 does not claim the general encryption of communications, but the encryption of a record that contains specific data. Ciurea does not disclose a step of encrypting the claimed data in accordance with the encryption step of claim 1.”
In response to Argument 6, even though Ciurea does not disclose the encryption of specific data,
Ciurea discloses the user terminal contain encryption software to secure data in communication from the consumer to the payment processing network is easier to protect and thus more secure. In the broadest reasonable interpretation, it includes the encryption of specific data or any data in communication.  As such, Appellant is not persuasive as argued.

Argument 7: On page 19,
“6) transmitting said credit transaction from the user's terminal to a transaction management server of a third party, said transaction management server being capable of completing the transaction with the decoded merchant's identifier against a bank account of the user without providing data representing the user's bank account to a merchant or the merchant terminal when the location data of the user terminal indicated in the credit transaction corresponds to a place associated with the offer stored in a database comprising an indication of a place associated with said offer, said database being maintained by said third party.

In response to Argument 7, this step is disclosed in the combination of Takayama and Ciurea as cited in Office Action, pages 13-14. As such, Appellant is not persuasive as argued.

Argument 8: On page 19,
“Claim 3 depends from claim 1 and recites "wherein said method comprises, subsequently to the act of transmitting, receiving by the terminal of the user a piece of data representing a validation of said transaction coming from the terminal of said merchant." 
In rejecting claim 3, Examiner alleges that Takayama discloses: The method according to claim 1, wherein said method comprises, subsequently to the act of transmitting (reads on [1225]: "generates a micro-check 6807"), receiving by the terminal of the user a piece of data representing a validation of said transaction (reads on [1241]: "examines the micro-check to determine whether it is valid") coming from the terminal of said merchant. (Takayama: See paragraphs [1223-1225], [1241-1242]) This is the entire basis of the rejection. Appellant submits that the findings are insufficient to support a prima facie rejection.”
In response to Argument 8, as cited in Takayama [1224-1225] in Office Action, page16, the
recited limitation of “receiving by the terminal of the user a piece of data representing a validation of said transaction coming from the terminal of said merchant” reads on “the merchant terminal examines the type of payment card, the payment amount and the remaining amount, and via infrared communication, transmits to the mobile user terminal a payment offer response 6806” and “Upon receiving the payment offer response 6806, the 

Argument 9: On page 20,
“Claim 4 depends from claim 1 and recites "wherein the act of receiving a merchant's identifier comprises a phase of pairing with the terminal of said merchant comprising obtaining a piece of data representing the merchant's identifier."
In rejecting claim 4, the Examiner alleges that Takayama discloses: The method according to claim 1, wherein the act of receiving a merchant's identifier (reads on [1225]: "Upon receiving the payment offer response 6806", [1616]: "a merchant ID", [2024]: "merchant ID 5415 assigned to a merchant who is permitted to handle the electronic payment card") comprises a phase of pairing with the terminal of said merchant (reads on [2022]: "pair of key that are employed to authorize the merchant terminal") comprising obtaining a piece of data representing the merchant's identifier. (Takayama: See paragraphs [1223-1225], [1616], [2022 2024]) 
This is the entire basis of the rejection. Appellant submits that the findings are insufficient to support a prima facie rejection. For example, the various "merchant's identifiers" cited by the Examiner different from that cited in independent claim 1, and are not received by the user's terminal as required in claim 1.”
In response to Argument 9, as cited in Takayama [1224-1226] in Office Action, page16, the
recited limitation of “the act of receiving a merchant's identifier (reads on “Upon receiving the payment offer response 6806.”) comprises a phase of pairing (reads on “The micro-with the terminal of said merchant comprising obtaining a piece of data representing the merchant's identifier.”  That is the user terminal receives the payment offer response from the merchant terminal, transmits the micro-check to the merchant terminal via infrared communication and then the merchant terminal transmits the receipt to the mobile user terminal via infrared communication. (i.e., this is the act of receiving a merchant identifier and paring of the user terminal and the merchant terminal via infrared communication.). As such, Appellant is not persuasive as argued.


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/YONGSIK PARK/Examiner, Art Unit 3695
December 10, 2021                                                                                                                                                                                                       


Conferees:
/RYAN D DONLON/Supervisory Patent Examiner, Art Unit 3695                 
                                                                                                                                                                                       /Vincent Millin/
Appeal Practice Specialist

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.